Mr. Justice Van Orsdel
delivered tbe opinion of tbe Court:
Tbis is an action brought by appellant, Clyde L. Williamson, in tbe supreme court of tbe District of Columbia against bis wife, Mabel Williamson, for the annulment of tbe marriage contract, on tbe ground of fraud. It appears that appellant became acquainted witb appellee through a correspondence started by appellant’s answering an advertisement in a paper issued by a matrimonial bureau, wherein it was represented that appellee desired the acquaintance of a young man matrimonially inclined. Tbe correspondence from tbe start appears to have been conducted witb remarkable ardor and activity, since, according to tbe record, about one hundred letters passed between April and November, 1906. As a sequel to this romantic adventure, an engagement followed, and appellant urged appellee to come to Washington to marry him, accompanying tbe request witb tbe sum of $21. Appellee failed to appear at tbe appointed time, but wrote to appellant explaining her delay. It is alleged she gave as an excuse “that she bad used part of said fund to assist her sister in a run-away from her father’s house.” Appellant, doubtless regarding tbis incident as conclusive proof of appellee’s qualifications to become a loving and affectionate wife, and especially suited to preside over a peaceable and happy home, forwarded tbe further sum of $20, accompanying it with an urgent appeal for baste. Tbis time she came. On tbe day of her arrival they were married. Tbis was the first meeting of tbe parties. Appellee insisted that tbe ceremony be deferred *538until they could have an. opportunity of becoming better acquainted, but appellant^ regarding the suggestion as a most unreasonable one, was insistent upon an immediate union, and, in two hours from the arrival of appellee, the parson in the meantime having been engaged, the ceremony was performed. Notwithstanding these precautions, appellant claims that he soon discovered his mistake,- and he is now seeking the aid of the courts to relieve him from what he seems to regard as a bad bargain. His sole complaint is based upon' what he denominates the “unbearable disposition” of appellee. It appears from'his'story-that she does not possess that mild temper and amiable disposition which he expected to find in a helpmate selected from the bargain counter of a matrimonial bureau. He even goes so far as to claim that, in some of her letters, she falsely and fraudulently represented that she' was possessed of a most amiable and lovable disposition, stating in his petition “that the defendant represented herself, among other things, to possess a most congenial and loving disposition, desiring the society of a loving husband, and to preside over a happy home, that her disposition was of a loving nature, her aim to make her companion for life a loving, useful helpmate.” In this unbiased expression of opinion, upon a subject with which it cannot be assumed that appellee was wholly unfamiliar, appellant insists she was mistaken, and herein consists the fraud upon which this court is asked to declare a marriage contract void. Other minor details, such as the illness of appellee' shortly after their marriage, and the customary misunderstanding with her mother-in-law, are incidentally referred to, but the contract is assailed chiefly upon the above ground of fraud.
It is well settled that mere misrepresentations as to social position, rank, fortune, manners, and disposition furnish no ground for declaring a marriage contract void. Misrepresentations of this kind are tolerated on the ground of public policy. The rule which has been adopted generally by the courts and text writers was well stated by Chief Justice Bigelow in Reynolds v. Reynolds, 3 Allen, 605, as follows: “In the absence of force or duress, and where there is no mistake as to the iden*539tity of the person, any error or misapprehension as to personal traits or attributes, or concerning the position or circumstances in life of a party, is deemed wholly immaterial, and furnishes no good cause for divorce. Therefore, no misconception as to the character,,fortune, health, or temper, however brought about, will support an allegation of fraud on which a dissolution of the marriage contract, when once executed, can be obtained in a court of justice. These are accidental qualities which do not constitute the essential and material elements on which the marriage relation rests. * * * The law therefore wisely requires that persons who act on representations or belief in regard to such matters should bear the consequences which flow from contracts into which they have voluntarily entered, after they have been executed, and affords no relief for the results of ‘a blind credulity, however it may have been produced.’ ”
In the present case there is no claim of the concealment of any material fact that would, in law, vitiate a marriage contract. In fact, the evidence tends strongly to disprove the specific allegation upon which the charge of fraud is based. We find no reason for an abrupt termination of this romantic venture.
The decree of the court below dismissing the hill is affirmed, with costs, and it is so ordered. Affirmed.